Citation Nr: 0529531	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2004, the Board remanded the 
hypertension claim for additional development.  

In December 2003, the veteran was afforded a hearing before a 
Veterans Law Judge who is no longer employed with the Board.  
In August 2005, the veteran was informed that the law 
requires that a Veterans Law Judge who conducts a hearing on 
an appeal must participate in any decision made on that 
appeal.  The veteran was further advised that he has a right 
to another Board hearing.  However, in a September 2005 
statement, he indicated that he did not want another hearing.  

Also, in its June 2004 Remand, the Board noted that in 
January 2004, the veteran filed a claim of entitlement to 
service connection for PTSD, and that this claim had been 
neither procedurally prepared nor certified for appellate 
review.  The Board referred the claim to the RO for initial 
consideration and any indicated appropriate adjudicative 
action.  Citing Godfrey v. Brown, 7 Vet. App. 398 (1995).  
However, it appears that this claim has still not been 
adjudicated by the agency of original jurisdiction.  This 
claim is again referred to the RO for appropriate action.  

Similarly, the Board notes that, in a statement received in 
January 2005, the veteran raised the issue of entitlement to 
an increased rating for service-connected diabetes mellitus, 
Type II (currently evaluated as 20 percent disabling).  This 
claim has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  


REMAND

With regard to the claim for hypertension, the veteran 
asserts that his hypertension was caused by his active duty 
service, or, in the alternative, that his hypertension was 
caused or aggravated by his service-connected diabetes 
mellitus, Type II.  See 38 C.F.R. §§ 3.303, 3.310 (2004).

As discussed below, in its Remand, dated in June 2004, the 
Board requested that the AMC undertake a number of actions 
that were not carried out.  The Board is obligated by law to 
ensure that its directives are complied with, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

First, in its June 2004 Remand, the Board noted the 
following: in July 2003, the RO assigned a noncompensable 
evaluation for erectile dysfunction; in December 2003, the 
veteran filed a notice of disagreement (NOD) with the 
noncompensable evaluation; and the RO had not issued a 
statement of the case (SOC) addressing the issue of 
entitlement to a initial compensable evaluation for erectile 
dysfunction.  The Board requested that a SOC be issued.  
Citing Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. 
West, 12 Vet. App. 238 (1999).  However, it does not appear 
that the RO has done so.  On remand, a SOC should be issued.  

Second, in its June 2004 Remand, the Board requested that a 
private physician, Dr. M.C. Peden be contacted, and requested 
to provide any additional medical treatment reports in his 
possession dated after May 2003.  It does not appear that 
this has been done.  On remand, Dr. Peden should be contacted 
and requested to provide any additional medical treatment 
records dated after May 2003.  

Third, in its June 2004 Remand, the Board requested the 
veteran be afforded an  examination.  Briefly stated, the 
Board requested that the examiner provide opinions as to 
whether the veteran's hypertension was related to his 
service, or, if not, whether it was related to his service-
connected diabetes mellitus, or, if not, whether it had been 
aggravated thereby.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).

In June 2004, the AMC requested an examination, and requested 
opinions as indicated in the Board's Remand.  A review of the 
resulting VA hypertension examination report, dated in June 
2004, shows that the examiner concluded that the veteran's 
hypertension was not related to his service, or to his 
diabetes mellitus.  However, the examiner failed to provide 
the requested opinion as to whether the veteran's service-
connected diabetes mellitus type II aggravates his 
hypertension.  In an informal hearing presentation, dated in 
August 2005, the veteran's representative noted this 
deficiency and requested that the claim be remanded for the 
requested opinion.  Citing Stegall.  The Board agrees.  On 
remand, the AMC should return the claims folder to the 
physician who examined the veteran in June 2004 and he should 
be requested to provide an addendum to the June 2004 VA 
examination report that addresses the aggravation issue, as 
indicated in the June 2004 Remand.  If the examiner is not 
available to provide such an opinion, or if additional 
examination is deemed necessary, such examination should be 
accomplished.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The veteran and his representative 
should be issued a statement of the case 
with regard to the issue of entitlement 
to an initial compensable evaluation for 
service-connected  erectile dysfunction.  
The veteran should be informed of his 
appeal rights and of the actions 
necessary to perfect an appeal on this 
issue.

2.  Dr. M.C. Peden (101 Professional 
Lane, Enterprise, Alabama 36330) should 
be contacted and requested to provide any 
additional medical treatment reports 
concerning the veteran in his possession 
dated after May 2003.

3.  The claims folder should be returned 
to the physician who examined the veteran 
in June 2004 and he should be requested 
to provide an addendum to the June 2004 
VA examination report which addresses the 
following question:

the medical specialist should opine 
as to whether service-connected 
diabetes mellitus type II aggravates 
hypertension.  

If such aggravation is determined 
present, the medical specialist must 
address the following medical 
issues:

(a) The baseline manifestations 
which are due to the effects of 
hypertension;

(b) The increased manifestations 
which, in the examiner's opinion, 
are proximately due to type II 
diabetes mellitus based on medical 
considerations; and

(c) The medical considerations 
supporting an opinion that increased 
manifestations of hypertension are 
proximately due to service-connected 
type II diabetes mellitus.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

4.  If the examiner is not available to 
provide such an opinion, or if additional 
examination is deemed necessary, such 
examination should be accomplished.

5.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


